Citation Nr: 0806472	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
bilateral degenerative joint disease of the knees.

6.  Entitlement to service connection for dextroscoliosis of 
the lumbar spine.

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

8.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in February 2004, 
May 2004, April 2005, February 2006, and December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In pertinent part, the February 2004 
rating decision denied service connection for hiatal hernia 
and GERD; the May 2004 rating decision denied service 
connection for tinnitus and plantar fasciitis; the April 2005 
rating decision denied service connection for a bilateral 
ankle disorder; the February 2006 rating decision denied 
service connection for a low back disorder, as well as 
entitlement to TDIU; and the December 2006 rating decision 
continued the 30 percent rating for the service-connected 
PTSD.

In September 2007, the Board remanded the veteran's appeal to 
comply with the veteran's request for a hearing in 
conjunction with this appeal.  However, he subsequently 
withdrew his hearing request in October 2007.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that, with the exception of 
the tinnitus claim, additional development is required 
regarding this appeal.  Accordingly, the remaining issues 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the veteran's claim of service 
connection for tinnitus has been completed.

2.  The veteran engaged in combat while on active duty.

3.  The preponderance of the evidence is against a finding 
that the veteran's tinnitus is causally related to active 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as provided by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran was sent pre-
adjudication notice regarding his tinnitus claim by a letter 
dated in March 2004, which is clearly prior to the May 2004 
rating decision that initially adjudicated the claim.  In 
pertinent part, this letter informed the veteran of the 
evidence necessary to substantiate this claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, he cited to the VCAA as part of his 
November 2003 claim of service connection for tinnitus.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to his tinnitus claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, this 
information was included as part of an August 2006 letter in 
regard to other claims he had before VA.  As such, it does 
reflect that he was notified and apprised of this 
information.  See Mayfield, supra; Overton; supra.  Moreover, 
for the reasons stated below, the preponderance of the 
evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, 
the Board concludes that the veteran has not been prejudiced 
by this lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as noted in the preceding paragraph, the 
veteran has indicated familiarity with the requirements for 
the benefit sought on appeal.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the tinnitus claim are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction, the veteran 
withdrew his hearing request.  Moreover, he was accorded a VA 
medical examination in March 2004 which addressed the 
etiology of his tinnitus.  Consequently, the Board concludes 
that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.

The veteran contends that he developed tinnitus as a result 
of being exposed to loud noises while engaged in combat in 
the Republic of Vietnam.  As detailed in a November 2003 
statement, he related, in part, that he was wounded when he 
was on an armored personnel carrier (APC) when it hit a land 
mine, was blown off, and has had ringing in his ears ever 
since that time.

The Board observes that the record confirms the veteran 
served in combat during his period of active duty, as 
documented, in part, by the fact that he received the Combat 
Infantryman Badge and Purple Heart.  

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  

Here, the Board finds the veteran's account of being injured 
when the APC hit a land mine to be consistent with combat.  
Moreover, he is already in receipt of service connection for 
disabilities - including his bilateral knee disorder - that 
were purportedly incurred during this incident.  In short, 
the Board accepts the veteran's account of this incident as 
true.

Despite the foregoing, competent evidence of a current 
disability and of a link between the current disability and 
service is still required in the instant case.  See Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Brock v. 
Brown, 10 Vet. App. 155, 162 (2997) ("reduced evidentiary 
burden provided for combat veterans by 38 U.S.C. § 1154(b) 
relate[s] only to the question of service incurrence, 'that 
is, what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza v. 
Brown, 7 Vet. App. 458, 507 (1995); Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) "does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service- connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.").

In this case, the Board observes that there is no competent 
medical diagnosis of tinnitus during service or for many 
years thereafter.  The Court has indicated that the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition to the foregoing, the Board notes that there is 
no competent medical opinion of record which relates the 
veteran's tinnitus to his active service.  The Board 
acknowledges that the veteran did submit a newspaper article 
which noted, in part, that tinnitus could be produced by high 
blood pressure, allergies, head trauma, tumor of the brain 
and hearing nerve, and hardened arteries in the vicinity of 
the brain.  Further, the Court has indicated that a medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); Wallin v. West, 11 Vet. App, 509 (1998), 
(medical treatise evidence could discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based on objective facts).); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, this article only provides general 
causes of tinnitus, and does not specifically address the 
facts of the veteran's case.  Moreover, there is competent 
medical evidence against a finding that the veteran's 
tinnitus is causally related to active service; specifically, 
the findings of a March 2004 VA audiological examiner.  
Following examination of the veteran, and review of his 
claims folder, the examiner opined that it was not at least 
as likely as not that tinnitus was related to military 
service.

In summary, even though the veteran's account of injuries 
sustained following his APC hitting a land mine has been 
accepted as true, there is no competent medical evidence of 
the claimed disability either during service or for many 
years thereafter; there is no competent medical opinion which 
relates the current tinnitus to the specific events of the 
veteran's active service; and there is a competent medical 
opinion of record, based upon both an evaluation of the 
veteran and review of his claims folder, which concluded that 
the tinnitus is not related to military service.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Initially, the Board notes the veteran has contended that he 
developed both his plantar fasciitis and low back disorder as 
a result of the injuries he sustained when the APC hit a land 
mine.  As already noted, his account of this incident has 
been accepted as true pursuant to the provisions of 
38 U.S.C.A. § 1154(b).  However, even though he underwent a 
VA orthopedic examination in March 2005 regarding his low 
back disorder, no competent medical opinion was obtained 
which addresses the etiology of either disability.  

The veteran has also contended that he developed a bilateral 
ankle disorder secondary to his service-connected bilateral 
knee disorder.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, no examination was accorded to the veteran to 
address his claim of secondary service connection.

With regard to the hiatal hernia and GERD claims, the Board 
observes that the service medical records do reflect that the 
veteran was treated in November 1970 for complaints of 
diarrhea, nausea, vomiting, abdominal cramps, headaches, and 
malaise.  Although these symptoms were attributed to malaria, 
for which service connection is already in effect, no 
competent medical opinion was obtained as to whether the 
current findings of hiatal hernia and/or GERD could also be 
attributable to this in-service symptomatology. 

Finally, the Board observes that the veteran was accorded a 
VA psychiatric examination in August 2006 which evaluated the 
severity of his service-connected PTSD.  Among other things, 
this examination assigned a Global Assessment of Functioning 
(GAF) score of 40.  However, the RO found, in the December 
2006 rating decision, that this score was not consistent with 
the veteran's actual performance in the mental status portion 
of the examination, and, therefore, was not being considered 
as valid data.  The veteran's attorney contended in a June 
2007 statement - which was accepted as the Substantive Appeal 
for his issue - that there was no basis for this 
determination; and that even if the examination report was 
inadequate, the proper action would have been to return the 
August 2006 examination for another report.

The Board must concur with the attorney's assertion regarding 
the August 2006 VA examination report.  The Court has long 
maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin, 1 Vet. 
App. at 175.  If the medical evidence of record is 
insufficient, or of doubtful weight or credibility, VA must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  Id.  
This same requirement also applies to the deficiencies noted 
above regarding the claims of service connection for hiatal 
hernia, GERD, plantar fasciitis, low back, and bilateral 
ankle disorder.  Consequently, the Board concludes that a 
remand is required to accord the veteran new examinations in 
order to resolve these claims.  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) ( In the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when ... the evidence of record ... 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.).

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In regard to the TDIU claim, the Board notes that resolution 
of the other appellate issues may impact whether this benefit 
is warranted.  As such, the claims are inextricably 
intertwined, and the Board will defer making a determination 
on the TDIU claim until the evidentiary development on this 
case has been completed.

In addition to the foregoing, the Board observes that the 
Court recently issued a decision in the case of Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As a 
remand is already required in this case, the Board is of the 
opinion that the RO should determine in the first instance 
whether the veteran has received adequate notification 
pursuant to this holding.

For these reasons, the case is REMANDED for the following 
action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as the 
information described for increased 
rating claim(s) as outlined by the Court 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
hiatal hernia, GERD, plantar fasciitis, 
low back, ankles, and PTSD since October 
2006.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded new 
examination(s) to address the etiology of 
his hiatal hernia, GERD, plantar 
fasciitis, low back, and ankles.  The 
claims folder should be made available to 
the examiner(s) for review of pertinent 
documents therein in connection with the 
examination(s); the examiner(s) must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner(s) must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any of the claimed disabilities are 
causally related to active service.  

For the hiatal hernia and GERD claims, 
the opinion should include a reference to 
the in-service treatment for diarrhea, 
nausea, vomiting, abdominal cramps, 
headaches, and malaise in November 1970.

Any opinion regarding the plantar 
fasciitis and low back claims should 
include a reference to the veteran's 
account of being injured when he was in 
an APC that hit a land mine, which has 
been accepted as true pursuant to the 
provisions of 38 U.S.C.A. § 1154(b).  

With respect to the bilateral ankle 
claim, the examiner must express an 
opinion as to whether ankle disability 
was caused by or aggravated by the 
service-connected bilateral knee 
disorder.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.  If the examiner 
determines that either ankle was 
aggravated by the service-connected knee 
disorders, the examiner should identify 
the level of disability caused by the 
knees to the extent possible.

If the examiner(s) is unable to provide 
any of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

4.  The veteran should also be afforded a 
new VA psychiatric examination to 
evaluate the severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained since the RO 
last adjudicated these claims, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


